RESOLUCIÓN
Vista la Moción, presentada por José Raúl Pérez Be-nabe, para su reinstalación, se autoriza ésta al ejercicio de la abogacía y la notaría.
Se le apercibe de que, al descargar sus responsabilida-des profesionales, debe observar rigurosamente una con-ducta profesional correcta y que cualquier incumplimiento con sus deberes acarreará sanciones severas.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo